706 N.W.2d 740 (2005)
GALLIHER v. TRINITY HEALTH-MICHIGAN.
No. 129955.
Supreme Court of Michigan.
December 15, 2005.
Applications for leave to appeal.
SC: 129955, COA: 263612.
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the October 14, 2005 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave granted. The motion to stay trial court proceedings is also considered, and it is GRANTED. On motion of a party or on its own motion, the Court of Appeals may modify, set aside, or place conditions on the stay if it appears that the appeal is not being vigorously prosecuted or if other appropriate grounds appear.
KELLY, J., would deny leave to appeal.